Case 21-31723-KLP          Doc 9    Filed 06/08/21 Entered 06/08/21 12:59:03           Desc Main
                                    Document      Page 1 of 4

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division


IN RE:                                        )
                                              )
GRANT GILCHRIST, III                          )       Case No. 21-31723−KLP
                                              )       Chapter 7
                        Debtor                )


              MOTION TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

          COMES NOW, the Debtor, by counsel, and pursuant to 11 U.S.C. § 706, files the

following Motion to Convert Case from Chapter 7 to Chapter 13, and in support hereof, states as

follows:

         1.      The Debtor is currently a Debtor in a Chapter 7 case pending before this Court.

         2.      This case has not previously been converted under 11 U.S.C. § 1112, § 1208, or

§ 1307.

         WHEREFORE, the Debtor hereby moves to convert this Chapter 7 case to a Chapter 13

case.

                                              Respectfully submitted,

                                              GRANT GILCHRIST, III
                                              By Counsel




/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor
Case 21-31723-KLP        Doc 9    Filed 06/08/21 Entered 06/08/21 12:59:03          Desc Main
                                  Document      Page 2 of 4




                                 CERTIFICATE OF SERVICE

        I certify that on June 8, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, the United States
trustee if other than by the electronic means provided for at Local Bankruptcy Rule 2002-1, all
attorneys appearing in the previous case as listed below, and to all creditors and parties in
interest on the attached matrix.



                                            /s/ James E. Kane
                                            Counsel for Debtor




                                                   2
Case 21-31723-KLP          Doc 9    Filed 06/08/21 Entered 06/08/21 12:59:03           Desc Main
                                    Document      Page 3 of 4

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


IN RE:                                        )
                                              )
GRANT GILCHRIST, III                          )       Case No. 21-31723−KLP
                                              )       Chapter 7
                        Debtor                )

                                     NOTICE OF MOTION

         The Debtor has filed papers with the Court to convert this case to a Chapter 13 case.

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
may wish to consult one.)

       If you do not want the court to grant the relief sought, or if you want the court to consider
your views on the motion, within twenty-one (21) days of this Notice you or your attorney must:

               File with the court, at the address shown below, a written request for a hearing [or
                written response pursuant to Local Bankruptcy Rule 9013-1(H)]. If you mail your
                request for a hearing (or response) to the court for filing, you must mail it early
                enough so the court will receive it on or before the date stated above, to:

                        Clerk of Court
                        United States Bankruptcy Court
                        701 East Main Street, Room 4100
                        Richmond, VA 23219

         You must also mail a copy to:

                        James E. Kane, Esquire
                        Kane & Papa, P.C.
                        P.O. Box 508
                        Richmond, Virginia 23218-0508

               Attend a hearing scheduled at a later date. You will receive a separate notice of
                hearing. If no timely response has been filed opposing the relief requested, the
                court may grant the relief without holding a hearing.




                                                     3
Case 21-31723-KLP        Doc 9    Filed 06/08/21 Entered 06/08/21 12:59:03          Desc Main
                                  Document      Page 4 of 4




       If you or your attorney do not take these steps, the court may decide that you do not
oppose the relief sought in the motion or objection and may enter an order granting that relief.


                                            Respectfully submitted,

                                            GRANT GILCHRIST, III
                                            By Counsel



/s/ James E. Kane
James E. Kane (VSB# 30081)
KANE & PAPA, P.C.
P. O. Box 508
Richmond, Virginia 23218-0508
Telephone (804) 225-9500
Counsel for Debtor



                                 CERTIFICATE OF SERVICE

        I certify that on June 8, 2021, I have transmitted a true copy of the foregoing document
electronically through the Court’s CM/ECF system or by mail to the Debtor, the United States
trustee if other than by the electronic means provided for at Local Bankruptcy Rule 2002-1, all
attorneys appearing in the previous case as listed below, and to all creditors and parties in
interest on the attached matrix.


                                            /s/ James E. Kane
                                            Counsel for Debtor




                                                   4
